Citation Nr: 0533624	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1971 to May 1973.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2000 decision by 
the RO which denied service connection for PTSD.  The Board 
remanded the appeal for additional development in October 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Upon further review of the claims file, the Board notes that 
no attempt has ever been made to obtain the veteran's service 
medical records.  While the veteran does not claim that he 
was treated for, or manifested any psychiatric problems in 
service, VA has a duty to review a complete record, which at 
minimum, includes the service medical records.  In a decision 
by the U. S. Court of Appeals for Federal Circuit, Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), the Court held that VA 
has a duty to obtain or attempt to obtain all of the 
veteran's service medical records.  Therefore, the RO should 
take appropriate steps to obtain the veteran's service 
medical records and associate them with the claims file.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain all of the 
veteran's service medical from the 
National Personal Records Center (NPRC) 
and associate them with the claims 
folder.  The attempts to obtain the 
foregoing documents should be fully 
outlined according to applicable 
procedures, and any negative responses to 
the request(s) for the records should be 
committed to writing and made a part of 
the record.  If the service medical 
records cannot be obtained, inquiry 
should be made of the veteran as to 
whether he has the original records.  If 
so, all such records should be forwarded 
to the VA.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


